PER CURIAM.
An information was filed against the defendant for assault to commit murder in the first degree. The jury found defendant guilty of assault to commit manslaughter. The only question presented to this court on appeal is whether the evidence was sufficient to sustain the conviction.
There was a factual conflict in the evidence as to the sequence of events preceding the shooting and as to whether the defendant shot in self-defense. It was undisputed that defendant did in fact shoot the victim, Frank Smith. After hearing all the evidence the jury resolved the conflict in the testimony of the witnesses against the defendant.
We have carefully examined the record and transcript of testimony in this case and find that there is sufficient, competent evidence to support the jury verdict of assault to commit manslaughter. Therefore, the judgment appealed must be and hereby is Affirmed.
WIGGINTON, Acting C. J. and JOHNSON and SPECTOR, JJ., concur.